DETAILED ACTION
The following final Office action is in response to Applicant’s reply received on 08/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of the Claims
Applicant amended claims 1, 3-6, 8-12, 14, 15.   Claims 17-26 were previously canceled.  Claims 1-16 are pending.

Priority
Acknowledgment is made of the applicant's claim for benefit of International Application No. PCT/CN2017/0115767 filed on December 13, 2017 which is based upon and claims priority to Chinese Patent Application No. 201611158664.6, filed with the Chinese State Intellectual Property Office on December 15, 2016.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 07/29/2021 and 01/27/2022.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.  Applicant argues on pg. 13 of the response in the remarks section that there is no evidence of record of a fundamental economic practice that includes correcting the predicted business volume of the business provider at the prediction time on the basis of a number of current payments for the business provider at a current time relative to a second number of historical payments for the business provider at a second historical time corresponding to the current time.  Examiner respectfully disagrees in that predicting business volume of a business provider is a fundamental economic practice as it is well known that businesses routinely make forecasts and make subsequent decisions based on those forecasts.  Narrowing such forecasting or predicting to include updating or adjusting a prediction on the basis specified by Applicant only serves to narrow the abstract idea recited in the claims to a more narrow abstract idea.  But for the recitation of generic computer elements recited at a high level of generality, nothing precludes a person from correcting the predicted business volume using the basis specified by Applicant regarding current payments at a current time relative to a second number of historical payments at a second historical time.  Applicant also argues that acquiring the historical payment data by the processor from a database stored in a server cannot be practically performed in the human mind.  Examiner notes that amended limitation is an additional element that does not transform the abstract idea into patent-eligible subject matter because such limitation amounts to mere data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Applicant further argues the claims provide an improvement in the technical field of predicting business volume in particular based on the limitation regarding the “correcting” addressed above.  Applicant points to paragraph 0004 of Applicant’s specification indicating that increasing the accuracy of business volume prediction in turn improves user experience.  Examiner respectfully disagrees that more accurate predictions by a computer, recited at a high level of generality, demonstrates a technical improvement.  The problem of making accurate predictions is a business problem and not a technical problem necessarily rooted in computer technology.  Also, Applicant’s “correcting” is in the realm of abstract ideas and an ineligible concept cannot supply the inventive concept.  Further, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  In addition, the Federal Circuit has explained that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech, 899 F.3d at 1290. See also Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1378, 1385 (Fed. Cir. 2019) (“The abstract idea itself cannot supply the inventive concept, ‘no matter how groundbreaking the advance.’” (quoting SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018)).
Applicant’s arguments regarding the cited prior art state that Senci does not teach the claims as amended.  Based on the amendments to the claims, an updated rejection is provided below necessitated by Applicant’s amendments.
Applicant’s arguments regarding the rejection under 35 U.S.C. 112 have been fully considered.  Based on the amendments provided, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 6 recites, in part: 
 	determining, with a processor, a prediction time and a historical time corresponding to the prediction time; 
	acquiring, with the processor, historical payment data for a restaurant; 
	determining, with the processor, a number of historical payments for the restaurant at the historical time on the basis of the historical payment data; 
	predicting, in real-time at a current time with the processor, business volume of the restaurant at the prediction time on the basis of the number of historical payments, a number of current payments for the business provider at the current time, and a second number of historical payments for the business provider at a second business volume to a user; and
outputting, at the current time with the processor, the predicted business volume to a user.

Independent claims 1 and 12 recite similar limitations
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, predict the business volume of a restaurant (or business provider, claims 1 and 12), which is a fundamental economic and business practice.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic or business practice but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
These steps, as a whole and as drafted, are also processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  The additional element of a processor is recited in the claims, and described in the specification (paragraph 119), at a high-level of generality (i.e., as a generic computer element performing generic computer functions of collecting and analyzing data) such that, singly or in combination, it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)).  Examiner notes independent claim 12 recites a device comprising one or more processors and a memory storing one or more programs for execution by the processor(s) and also recites a database stored at a server which is also recited in independent claim 1.  These additional elements are similarly recited at a high-level of generality and amount to no more than mere instructions to apply the exception using generic computer components.  Also, independent claims 1 and 12 include acquiring data from the database/server which amounts to mere data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the device, processors and memory, database and server singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components recited at a high-level of generality cannot provide an inventive concept.  Also, for the limitation regarding acquiring data from a database considered above as mere data gathering and insignificant extra-solution activity, this has been reevaluated under Step 2B and found to be well-understood, routine and conventional computer functionality (see MPEP 2106.05(d)(II) including the example of iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  The claims are not patent eligible.
The dependent claims add to the judicial exception by further defining how various steps are performed (claims 2-5, 7-10, and 13-16) or by adding further steps to the abstract idea (claim 11).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Senci et al. (US 2017/0351981) in view of Charles (US 2010/0121675).

With respect to claim 1, Senci teaches a method for predicting business volume, comprising: 
	receiving, with a processor, a prediction time selected by a user (Fig. 5, Step 506, with paragraph 79, “receiving 506 a selected time interval”);	
	determining, with the processor, a historical time corresponding to the prediction time (Fig. 5, Step 508, with paragraph 79, “identifying 508 a similar historical time interval to the selected time interval);
	acquiring, with the processor, historical payment data for a business provider from a database stored in a server of the business provider (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”; see also paragraph 0060 “retrieve historical transaction data 404 from database 106”); 
	determining, with the processor, a number of historical payments for the business provider at the historical time on the basis of the historical payment data (paragraph 67, “processes historical transaction data 404 to determine the number of transactions initiated at the restaurant within the similar historical time interval”); 
	predicting, with the processor, business volume of the business provider at the prediction time on the basis of the number of historical payments (paragraph 67, “Historical analysis module 406 may divide the transaction count for the similar historical interval (e.g., 20 transactions) by the maximum capacity level (e.g., 40 transactions) to determine the historical capacity level (e.g., 50%)” with paragraph 80, “assigning 512 the historical capacity level as the current capacity level for the restaurant” and paragraphs 44 and 58 teach that the term where “current capacity level” may include future time intervals, i.e. prediction times, and where “capacity level” is equivalent to business volume since it is merely the business volume divided by the maximum volume);
	Senci does not disclose however in analogous art regarding projecting sales with respect to pharmaceuticals, Charles teaches:
	correcting, with the processor, the predicted business volume of the business provider at the prediction time on the basis of a number of current payments for the business provider at a current time relative to a second number of historical payments for the business provider at a second historical time corresponding to the current time (0028 - feedback unit retrieves actual daily sales data from the preceding three months…calculates a feedback factor…indicating adjustment needed…this feedback factor is then multiplied by the forecasted cumulative monthly sales figure to provide a more accurate prediction; Examiner notes that current payments are interpreted as having occurred so therefore they are also historical.); and 
	outputting, with the processor, the corrected predicted business volume (0032 – reported).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the predicting capacity level or business volume taught by Senci to include the feedback and adjustment teachings of Charles because such adjusting can help achieve more accurate results when predicting or forecasting (Charles 0028).

With respect to claim 6, Senci teaches a method for predicting business volume, comprising, comprising: 
	determining, with a processor, a prediction time (Fig. 5, Step 506, with paragraph 79, “receiving 506 a selected time interval”) and a historical time corresponding to the prediction time (Fig. 5, Step 508, with paragraph 79, “identifying 508 a similar historical time interval to the selected time interval);
	acquiring, with the processor, historical payment data for a restaurant (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”); 
	determining, with the processor, a number of historical payments for the restaurant at the historical time on the basis of the historical payment data (paragraph 67, “processes historical transaction data 404 to determine the number of transactions initiated at the restaurant within the similar historical time interval”); and
	predicting, in real-time at a current time with the processor, business volume of the restaurant at the prediction time on the basis of the number of historical payments,… (paragraph 67, “Historical analysis module 406 may divide the transaction count for the similar historical interval (e.g., 20 transactions) by the maximum capacity level (e.g., 40 transactions) to determine the historical capacity level (e.g., 50%)” with paragraph 80, “assigning 512 the historical capacity level as the current capacity level for the restaurant” and paragraphs 44 and 58 teach that the term where “current capacity level” may include future time intervals, i.e. prediction times, and where “capacity level” is equivalent to business volume since it is merely the business volume divided by the maximum volume); and
	outputting, at the current time with the processor, the predicted business volume to a user (0080 – displaying).
	Senci does not disclose however in analogous art regarding projecting sales with respect to pharmaceuticals, Charles teaches with respect to the predicting:
	a number of current payments for the business provider at a current time relative to a second number of historical payments for the business provider at a second historical time corresponding to the current time (0028 - feedback unit retrieves actual daily sales data from the preceding three months…calculates a feedback factor…indicating adjustment needed…this feedback factor is then multiplied by the forecasted cumulative monthly sales figure to provide a more accurate prediction; Examiner notes that current payments are interpreted as having occurred so therefore they are also historical.).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the predicting capacity level or business volume taught by Senci to include the use of the actual daily sales for the preceding months when predicting or forecasting as taught by Charles because such information can help achieve more accurate results when predicting or forecasting (Charles 0028).

With respect to claim 12, Senci teaches a device for predicting business volume, comprising: one or more processors and a memory wherein one or more programs are stored in the memory, and when executed by the one or more processors, the one or more programs cause the one or more processors to perform steps from method claims 1 and claim 6 (paragraphs 3 and 5).  The remainder of claim 12 substantially repeats subject matter from claims 1 and 6 above. The remainder of claim 12 is therefore rejected using the same art and rationale (Senci in view of Charles) as applied in the rejection of claims 1 and 6.

Concerning claim 2, Senci in view of Charles teaches the method according to claim 1, wherein the determining the historical time corresponding to the prediction time and Senci further teaches comprises: 
	determining a plurality of historical time in a plurality of historical time periods corresponding to the prediction time (paragraph 71, where selection of “a plurality of days less than all of the days within the period of time” is consistent with Applicant’s specification paragraph 48, “ prediction time is 6:00 pm of the day, and the historical time can be 6:00 pm of the previous day, 6:00 pm of the day before the previous day, 6:00 pm of the day before the previous two day, and so on.), and 
	the predicting the business volume of the business provider at the prediction time on the basis of the number of historical payments comprises: calculating the number of historical payments for the business provider at each of the plurality of historical time according to a preset algorithm, and predicting business volume of the business provider at the prediction time on the basis of a calculation result (paragraphs 67 and 80 as applied to claim 1 with paragraph 71, where determining the offset time is the preset algorithm).

Claims 7 and 13 recite limitations substantially similar to those already addressed by the rejection of claim 2 above; therefore, the same rejection applies.

Concerning claim 3, Senci in view of Charles teaches wherein correcting the predicted business volume of the business provider at the prediction time on the basis of a number of current payments for the business provider at a current time relative to a second number of historical payments for the business provider at the second historical time corresponding to the current time and Senci further teaches comprises: 
acquiring, with the processor from the database of the server of the business provider, payment data for the business provider at the … time (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”; see also paragraph 0060 “retrieve historical transaction data 404 from database 106”); 
determining, with the processor, the number of … payments for the business provider at the … time on the basis of the payment data for the business provider at the … time (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”; see also paragraph 0060 “retrieve historical transaction data 404 from database 106”); 
determining, with the processor, the second historical time corresponding to the … time (0067-0067 - identify similar historical time interval);Page 3 of 18Application No. 16/469,894 
Application Filing Date: June 14, 2019Docket No. KEW21306PCTUSdetermining, with the processor, the second number of(0066-0067 – determine capacity level at similar historical time interval using historical transaction data corresponding to the similar historical time interval). 
Senci does not disclose “current” as claimed however Charles teaches retrieving actual daily sales data (0028).  Charles also teaches correcting the predicted business volume of the business provider at the prediction time on the basis of the number of current payments, the second number of historical payments and the number of historical payments (0028 - feedback unit retrieves actual daily sales data from the preceding three months…calculates a feedback factor…indicating adjustment needed…this feedback factor is then multiplied by the forecasted cumulative monthly sales figure to provide a more accurate prediction; Examiner notes that current payments are interpreted as having occurred so therefore they are also historical.).

 Concerning claim 8, Senci in view of Charles teaches wherein the predicting business volume of the restaurant at the prediction time on the basis of the number of historical payments, the number of current payments for the business provider at the current time, and the second number of historical payments for the business provider at the second historical time corresponding to the current time and Senci further teaches comprises:
acquiring, with the processor, payment data for the restaurant at the … time (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”; see also paragraph 0060 “retrieve historical transaction data 404 from database 106”); 
determining, with the processor, the number of … payments for the restaurant at the … time on the basis of the payment data for the restaurant at the … time (Fig. 5, Step 502, with paragraph 78, see also paragraph 67, “historical analysis module 406 retrieves and processes historical transaction data 404”; see also paragraph 0060 “retrieve historical transaction data 404 from database 106”); 
determining, with the processor, the second historical time corresponding to the … time (0067-0067 - identify similar historical time interval);Page 3 of 18Application No. 16/469,894 
Application Filing Date: June 14, 2019Docket No. KEW21306PCTUSdetermining, with the processor, the second number of(0066-0067 – determine capacity level at similar historical time interval using historical transaction data corresponding to the similar historical time interval); and 
predicting, with the processor, the business volume of the restaurant at the prediction time on the basis of the number of historical payments,… (paragraph 67, “Historical analysis module 406 may divide the transaction count for the similar historical interval (e.g., 20 transactions) by the maximum capacity level (e.g., 40 transactions) to determine the historical capacity level (e.g., 50%)” with paragraph 80, “assigning 512 the historical capacity level as the current capacity level for the restaurant” and paragraphs 44 and 58 teach that the term where “current capacity level” may include future time intervals, i.e. prediction times, and where “capacity level” is equivalent to business volume since it is merely the business volume divided by the maximum volume) 
Senci does not disclose “current” as claimed however Charles teaches retrieving actual daily sales data (0028).  Charles also teaches with respect to the predicting:
	the number of current payments relative to the second number of historical payments (0028 - feedback unit retrieves actual daily sales data from the preceding three months…calculates a feedback factor…indicating adjustment needed…this feedback factor is then multiplied by the forecasted cumulative monthly sales figure to provide a more accurate prediction; Examiner notes that current payments are interpreted as having occurred so therefore they are also historical.).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the predicting capacity level or business volume taught by Senci to include the use of the actual daily sales for the preceding months when predicting or forecasting as taught by Charles because such information can help achieve more accurate results when predicting or forecasting (Charles 0028).

Claim 14 recites limitations substantially similar to those already addressed by the rejection of claim 8 above; therefore, the same rejection applies.

Concerning claim 5, Senci in view of Charles teaches the method according to claim 1 wherein acquiring the historical payment data for the business provider and Senci further teaches comprises: 
	determining, with the processor, a geographic location of the user (paragraph 73); 
	determining, with the processor, a business provider within a predetermined range from the geographic location of the user on the basis of the geographic location of the user and a geographical location of each of business providers stored in advance (paragraph 73); and
	 acquiring, with the processor, historical payment data for the determined business provider (paragraph 73).

Claims 10 and 16 recite limitations substantially similar to those already addressed by the rejection of claim 5 above; therefore, the same rejection applies.

Concerning claim 11, Senci in view of Charles teaches the method according to claim 6 and Senci further teaches further comprising: determining a popularity value of the restaurant at the prediction time on the basis of the predicted business volume of the restaurant at the prediction time and a preset rule; and displaying the popularity value (paragraph 67, where the current capacity level is a popularity value of the restaurant at the prediction time on the basis of the predicted business volume of the restaurant at the prediction time and a preset rule).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mulukutla US 2011/0238461 (claim 1 adjusting anticipated sales of the sales forecast based on the sales anomalies, the trends and the anticipated events).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683